Exhibit 10.4

GLOBAL SANTAFE CORPORATION

KEY EMPLOYEE DEFERRED COMPENSATION PLAN

WHEREAS, GlobalSantaFe (the “Company”), previously adopted the Key Employee
Deferred Compensation Plan, effective January 1, 2001; and

WHEREAS, the Company desires to continue to provide participants with an
opportunity to make deferrals of amounts earned on or after January 1, 2005,
consistent with the provisions of Section 409A of the Internal Revenue Code, as
amended; and

WHEREAS, the Company desires to preserve the material terms of the Plan as in
effect on December 31, 2004 (the “Grandfathered Plan”) in order that the
Grandfathered Plan qualify as a grandfathered plan for purposes of Section 409A
of the Internal Revenue Code, as amended; and

WHEREAS, certain provisions applicable solely to the Grandfathered Plan are
preserved in Appendix A, which provisions shall be substituted for the
corresponding provisions of the Plan for purposes of determining the terms
applicable to amounts deferred under the Grandfathered Plan.

NOW THEREFORE, the Plan is hereby amended and restated to read as follows,
effective as of January 1, 2008:

ARTICLE 1 — INTRODUCTION

1.1 Purpose of Plan

GlobalSantaFe Corporation (hereafter “GlobalSantaFe” or the “Company”) has
adopted the Plan set forth herein to attract and retain a select group of
management and highly compensated employees who contribute materially to the
continued growth, development and future business success of the Company and to
provide incentives to these individuals through the ability to defer their
receipt of compensation for service as an Employee of the Company. This Plan
shall be unfunded for tax purposes and for purposes of Title I of ERISA.

ARTICLE 2 — DEFINITIONS

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

2.1 Account means, for each Participant, the account established for his or her
benefit under Section 5.1.



--------------------------------------------------------------------------------

2.2 Administration Agreement means the agreement entered into by the Company for
administration of the Plan and containing all the investment and other
administrative options selected by the Company, as the same may be amended from
time to time.

2.3 Board means the Board of Directors of the Company.

2.4 Change of Control means a change in control of a nature that would be
required to be reported in response to item 6(e) of Schedule 14A of Regulation
14A promulgated under the Exchange Act as such Schedule, Regulation and Act were
in effect on the date of adoption of this Plan by the Board, assuming that such
Schedule, Regulation and Act applied to the Company, provided that such a change
in control also constitute a “change in ownership or effective control” as
defined in Section 409A and shall be deemed to have occurred at such time as:

 

  1) any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) (other than an Excluded Person (as defined below)) or persons
acting as a group (as that term is used in Section 1.409A-3(i)(v)(B)) becomes,
directly or indirectly, the “beneficial owner” (as defined, in Rule 13d-3 under
the Exchange Act) of securities representing 30% or more of the combined voting
power for election of members of the Board of the then outstanding voting
securities of the Company or any successor of the Company, excluding any person
whose beneficial ownership of securities of the Company or any successor is
obtained in a merger or consolidation not included in paragraph (3) below;

 

  2) during any 12-month period, individuals, who at the beginning of such
period constituted the Board of the Company cease, for any reason, to constitute
at least a majority of the Board, unless the appointment, election or nomination
for election of each new member of the Board (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) was approved by a vote of at least
two-thirds of the members of the Board then still in office who were members of
the Board at the beginning of the period or whose appointment, election or
nomination was so approved since the beginning of such period;

 

  3) there is consummated any merger, consolidation or similar transaction to
which the Company or any Subsidiary is a party as a result of which the persons
who were equityholders of the Company immediately prior to the effective date of
the merger or consolidation shall have beneficial ownership of less than 50% of
the combined voting power for election of members of the Board (or equivalent)
of the surviving entity or its parent following the effective date of such
merger or consolidation;

 

  4)

any sale or other disposition (or similar transaction) (in a single transaction
or series of related transactions) of (x) 40% or more of the assets or earnings
power of the Company or (y) business operations which generated at least 40% of
the consolidated revenues (determined on the basis of the Company’s four most
recently completed fiscal quarters for which reports have been completed) of the

 

2



--------------------------------------------------------------------------------

 

Company and its subsidiaries immediately prior thereto, other than a sale, other
disposition or similar transaction to an Excluded Person or to an entity of
which equityholders of the Company beneficially own at least 50% of the combined
voting power;

 

  5) any liquidation of the Company.

For purposes of this Section 2.4, the term “Excluded Person” shall mean and
include (i) any corporation beneficially owned by shareholders of the Company in
substantially the same proportion as their ownership of shares of the Company
and (ii) the Company and any subsidiary of the Company.

2.5 Code means the Internal Revenue Code of 1986, as amended from time to time.

2.6 Company means GlobalSantaFe Corporation and any subsidiary corporation
employing Eligible Employees under this Plan.

2.7 Compensation means the sum of the following amounts:

 

  1) The full amount of an Eligible Employee’s bonus payment, if any, under the
Incentive Compensation Plan of the Company; and

 

  2) The base salary of an Eligible Employee in excess of the limitations
imposed by Section 401(a)(17) of the Internal Revenue Code (currently $225,000
for 2007). The cost-of-living adjustment in effect for a calendar year applies
to any period, not exceeding 12 months, over which Compensation is determined
(determination period) beginning in such calendar year. If a determination
period consists of fewer than 12 months, the 401(a)(17) annual compensation
limit will be multiplied by a fraction, the numerator of which is the number of
months in the determination period, and the denominator of which is 12.
Compensation for a prior determination period is subject to the 401(a)(17)
annual compensation limit in effect for that prior determination period.

2.8 Deduction Limitation means the amount determined in good faith by the Plan
Administrator prior to a Change in Control of any payments under this Plan
which, if made to the Participant by the Trust, would not be deductible by the
Company solely by reason of the limitation under Section 162(m) of the Internal
Revenue Code. In the event that any payment from the Trust would exceed the
Deduction Limitation described herein, then to the extent deemed necessary by
the Company to ensure that the entire amount of any distribution to the
Participant pursuant to this Plan prior any Change in Control is deductible, the
Plan Administrator may in its sole and absolute discretion defer all or any
portion of a distribution under this Plan. Any amounts deferred pursuant to this
limitation shall continue to be credited with any investment gains or losses in
accordance with Article 5 of this Plan. The amounts so deferred and amounts
credited thereon shall be distributed to the Participant or his or her
Beneficiary (in the event of the Participant’s death) at the earliest possible
date, as determined by the Plan Administrator in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Company during which the distribution is made will not be limited by
Section 162(m) or if earlier, the effective date of a Change in Control.
Notwithstanding anything to the contrary in this Plan, the Deduction Limitation
shall not apply to any distributions made after a Change in Control.

 

3



--------------------------------------------------------------------------------

2.9 Employee means any “key employee” of the Company who is performing services
as an employee of the Company and who receives Compensation for such services.

2.10 Effective Date means January 1, 2008.

2.11 Election Form means the participation election form as approved and
prescribed by the Plan Administrator.

2.12 Elective Deferral means the portion of Compensation that is deferred by a
Participant under Section 4.1.

2.13 Eligible Employee means any Employee of the Company who 1) is employed by
the Company on a U.S. Dollar Payroll; and 2) who performs services for the
Company in the United States; and 3) who is a participant in the Annual
Incentive Compensation Plan of the Company.

2.14 Insolvent means either (i) the Company is unable to pay its debts as they
become due, or (ii) the Company is subject to a pending proceeding as a debtor
under the United States Bankruptcy Code.

2.15 Participant means any individual who participates in the Plan in accordance
with Article 3.

2.16 Plan means the GlobalSantaFe Corporation Key Employee Deferred Compensation
Plan as amended from time to time and the Administration Agreement and all
amendments thereto.

2.17 Plan Administrator means the Administrative Committee for the Employee
Benefit Plans of the GlobalSantaFe Corporation (Committee) or such other person,
persons or entity designated by the Committee to administer the Plan and to
serve as the agent for “Company” with respect to the Trust as contemplated by
the agreement establishing the Trust. If no such person or entity is so serving
at any time, the Compensation Committee of the Board of Directors of the Company
shall be the Plan Administrator.

2.18 Plan Year means the calendar year commencing January 1 and ending
December 31.

2.19 Section 409A means Section 409A of the Code and applicable Treasury
authorities.

2.20 Termination of Employment means “separation from service”, as defined in
Section 1.409A-1(h) of the U.S. Treasury regulations, with the Company or an
Affiliate for any reason other than a transfer between Employers.

2.21 Trust means the trust established by the Company that identifies the Plan
as a plan with respect to which assets are to be held by the Trustee

 

4



--------------------------------------------------------------------------------

ARTICLE 3 — PARTICIPATION

3.1 Commencement of Participation

Any Eligible Employee who elects to defer part of his or her Compensation in
accordance with Section 4.1 shall become a Participant in the Plan as of the
date such deferrals commence in accordance with Section 4.1.

3.2 Continued Participation

A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account.

ARTICLE 4 — ELECTIVE DEFERRALS

4.1 Elective Deferrals

 

  (a) Any Eligible Employee may elect to defer a percentage or dollar amount of
one or more payments of Compensation, on such terms as the Plan Administrator
may permit, commencing with Compensation paid in the next succeeding Plan Year,
by completing an Election Form prior to the first day of such succeeding Plan
Year and filing it with the Plan Administrator. Such deferral shall be made on
such terms as the Plan Administrator may from time to time permit. A
Participant’s Compensation shall be reduced in accordance with the Participant’s
election hereunder and amounts deferred hereunder shall be paid by the Company
to the Trust as soon as administratively feasible and credited to the
Participant’s Account as of the date the amounts are received by the Trustee. A
new election to defer compensation must be made each year. For any year in which
a Participant makes no deferral election the amount deferred under this Plan
shall be zero (0).

Notwithstanding the foregoing, if an individual initially becomes eligible to
participate in the Plan other than on the first day of a Plan Year, such
Participant’s election to defer receipt of a percentage of his or her
Compensation for such Plan Year may be made no later than 30 days after the date
he or she becomes eligible to participate in the Plan, but such election shall
be prospective only.

 

  (b) If a revocation would not result in taxation under Section 409A, a
Participant shall be permitted to revoke his or her election to defer receipt of
his or her Compensation under Section 4.1(a) for any Plan Year in the event of
an Unforeseen Emergency as defined in Section 6.5, as determined by the Plan
Administrator in its sole discretion. For purposes of the Plan, the decision of
the Plan Administrator regarding the existence or nonexistence of an unforeseen
Emergency of a Participant shall be final and binding. Further, the Plan
Administrator shall have the authority to require a Participant to provide such
proof as it deems necessary to establish the existence and significant nature of
the Participant’s unforeseeable emergency. A Participant who is permitted to
revoke his or her Compensation deferral election during a Plan Year shall not be
permitted to resume Compensation deferrals under the Plan until the next
following Plan Year.

 

5



--------------------------------------------------------------------------------

  (c) No new elections to defer Compensation may be made for Compensation earned
on or after January 1, 2008.

ARTICLE 5 — ACCOUNTS

5.1 Accounts

The Plan Administrator shall establish an Account for each Participant
reflecting Elective Deferrals made for the Participant’s benefit together with
any adjustments for income, gain or loss and any payments from the Account. The
Plan Administrator may cause the Trustee to maintain and invest separate assets
accounts corresponding to each Participant’s Account. The Plan Administrator
shall establish sub-accounts for each Participant as are necessary for the
proper administration of the Plan. As of the last business day of each calendar
quarter, the Plan Administrator shall provide the Participant with a statement
of his or her Account reflecting the income, gains and losses (realized and
unrealized), amounts of deferrals, and distributions of such Account since the
prior statement. Without limiting the foregoing, the amounts standing to the
credit of a Participant in his or her Account shall at all times be a
bookkeeping entry only and shall not represent any investment made on his or her
behalf by the Company or the Trust; the Participant shall at all times remain an
unsecured creditor of the Company.

5.2 Investments

The assets of the Trust shall be invested in such investments as the Company
shall determine. The Trustee may but is not required to consider the Company’s
or a Participant’s investment preferences when investing the assets attributable
to a Participant’s Account.

5.3 Claims of General Creditors

All Compensation and any amounts credited to any Accounts or sub accounts
established under this Plan shall remain a part of the general assets of the
Company. Accordingly, any and all Compensation deferred under this Plan
(including any investment gains attributable thereto) is subject to the claims
of the Company’s general creditors.

ARTICLE 6 — PAYMENTS

6.1 Election as to Time and Form of Payment

A Participant shall elect (on the Election Form used to elect to defer
Compensation under Section 4.1) the date upon which the Effective Deferrals will
commence to be paid to the Participant. The Participant shall also elect thereon
for payments to be paid in either:

 

  (a) a single lump-sum payment; or

 

  (b) annual installments over a period elected by the Participant, not to
exceed ten (10) years, with the amount of each installment to equal the balance
of his or her Account immediately prior to the installment divided by the number
of installments remaining to be paid; or

 

6



--------------------------------------------------------------------------------

  (c) an amount(s) specified by the Participant to be paid on specified date(s),
with the remainder paid either in a lump sum or annual installments as set forth
above.

This election will be subject to the Deduction Limitation set forth in
Section 2.8 of the Plan and shall be effective for all assets held on behalf of
the Participant, unless changed by the Participant in accordance with
Section 6.6. Except as provided in Sections 6.2, 6.3, 6.4, or 6.5, payment of a
Participant’s Account shall be made in accordance with the Participant’s
elections under this Section 6.1.

6.2 Change of Control

As soon as possible following a Change of Control of the Company, each
Participant (or beneficiary of such Participant) who, as of the date of a Change
in Control, is no longer an Employee of the Company whether or not such
Participant or beneficiary has commenced receiving payments under the Plan,
shall be paid his or her entire Account balance in a single lump sum. Any
Participant who is an Employee on the date of such Change of Control and who is
subsequently terminated within 24 months of such Change of Control shall as soon
as practicable following such termination of employment be paid his or her
entire Account balance in a single lump sum subject to the terms of
Section 6.3(b).

6.3 Termination of Employment Prior to Retirement

 

  (a) Distribution upon Termination. In the event that a Participant has a
Termination of Employment for any reason (other than death or a Change of
Control) prior to the Participant’s attainment of age 55, the Participant shall
receive his or her entire Account balance in a single lump sum payment. This
lump sum payment shall be the Participant’s entire Account balance on the date
of such payment is made from the Trust and shall be payable within 90 days of
Participants Termination of Employment.

 

  (b)

“Specified Employee” Exception. In the case of a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, any payments payable as a
result of the Participant’s Termination of Employment (other than death) shall
not be payable before the earlier of (i) the date that is six months after the
Participant’s Termination of Employment, (ii) the date of the Participant’s
death, or (iii) the date that otherwise complies with the requirements of
Section 409A. This paragraph shall be applied by accumulating all payments that
otherwise would have been paid within six months of the Participant’s
termination and paying such accumulated amounts at the earliest date which
complies with or is exempt from the application of the requirements of
Section 409A. A Participant shall be a “specified employee” for the twelve-month
period beginning on April 1 of a year if the Participant is a “key employee” as
defined in Section 416(i) of the Internal Revenue Code (without regard to
Section 416(i)(5)) as of December 31 of the preceding year or using such dates
as designated by the Plan Administrator in

 

7



--------------------------------------------------------------------------------

 

accordance with Section 409A and in a manner that is consistent with respect to
all of the Company’s nonqualified deferred compensation plans. For purposes of
determining the identity of specified employees, the Plan Administrator may
establish procedures as it deems appropriate in accordance with Section 409A.

6.4 Death

In the event of a Participant’s death prior to the Participant’s attainment of
age 55, the Participant’s Account shall be paid to the Participant’s designated
beneficiary or beneficiaries (or in the absence of such designation to the
estate of the Participant) in a lump sum in accordance with Section 6.3 above.
If a Participant dies after attainment of age 55 and prior to the complete
distribution of his or her Account, the balance of the Account shall be paid as
soon as practicable to the Participant’s designated beneficiary or
beneficiaries, in accordance with the payment election in effect under
Section 6.1 on the date of the Participant’s death.

Any designation of beneficiary and form of payment to such beneficiary shall be
made by the Participant on such form as the Plan Administrator shall determine
and shall be filed with the Plan Administrator. The Participant may change any
beneficiary at any time by filing another beneficiary form containing the
revised instructions. If no beneficiary is designated or no designated
beneficiary survives the Participant, payment shall be made to the Participant’s
surviving spouse or, if none, to his or her issue per stirpes, in a single
payment. If no spouse or issue survives the Participant, payment shall be made
in a single lump sum to the Participant’s estate.

6.5 Unforeseen Emergency

If a Participant (which shall include for purposes of this Section 6.5, a
beneficiary) suffers an unforeseen emergency, as defined herein, the Plan
Administrator, in its sole discretion, may pay to the Participant only that
portion, if any, of his or her Account that the Plan Administrator determines is
necessary to satisfy the emergency need, including any amounts necessary to pay
any federal, state or local income taxes reasonably anticipated to result from
the distribution. A Participant requesting an emergency payment shall apply for
the payment in writing on a form approved by the Plan Administrator.

For purposes of this Section 6.5, “unforeseen emergency” means a severe
financial hardship of the Participant or his or her beneficiary resulting from
(i) an illness or accident of the Participant or beneficiary, the Participant’s
or beneficiary’s spouse, or the Participant’s or beneficiary’s dependent (as
defined in Code Section 152(a)), (ii) a loss of the Participant’s or
beneficiary’s property due to casualty, or (iii) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant or the Participant’s beneficiary, all as
determined in the sole discretion of the Plan Administrator as meeting the
definition of “unforeseeable emergency” under Section 409A. Furthermore, the
Plan Administrator shall have the authority to require a Participant to provide
such proof as it deems necessary to establish the existence and significant
nature of the Participant’s emergency. In the event the Plan Administrator, in
its sole and absolute discretion, determines the existence of an unforeseen
emergency as herein defined, the Plan Administrator may to the extent necessary
to satisfy the unforeseen emergency, suspend any deferrals required to be made
by a Participant

 

8



--------------------------------------------------------------------------------

and/or provide for a partial or full distribution of such Participant’s Account.
No withdrawal shall be allowed to the extent that such unforeseen emergency is
or may be relieved (a) through reimbursement or compensation by insurance or
otherwise, (b) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship or
(c) by cessation of Compensation deferrals under the Plan. Any such amount shall
not be subject to the Deduction Limitation.

6.6 Subsequent Payment Elections

A Participant may revise his or her election regarding the time and form of
payment of deferred amounts provided that (i) the subsequent deferral election
is made no later than twelve months prior to the date upon which the deferred
amount would have been paid had no subsequent deferral election been made and
(ii) the subsequent deferral election defers payment for a period of not less
than five years from the date such payment would otherwise have been paid had no
subsequent deferral election been made. A subsequent deferral election under
this Section 6.6 shall not be effective until the date that is twelve months
after such subsequent deferral election is made. Subsequent deferral elections
under this Section 6.6 must comply with all applicable requirements for
subsequent deferral elections under Section 409A.

6.7 Taxes

All federal, state or local taxes that the Plan Administrator determines are
required to be withheld from any payments made pursuant to this Article 6 shall
be withheld.

ARTICLE 7 — PLAN ADMINISTRATOR

7.1 Plan Administration and Interpretation

The Plan Administrator shall oversee the administration of the Plan. The Plan
Administrator shall have complete control and authority to determine the rights
and benefits and all claims, demands and actions arising out of the provisions
of the Plan of any Participant, beneficiary, deceased Participant, or other
person having or claiming to have any interest under the Plan. The Plan
Administrator shall have complete discretion to interpret the Plan and to decide
all matters under the Plan. Such interpretation and decision shall be final,
conclusive and binding on all Participants and any person claiming under of
through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously. Any individual(s)
serving as Plan Administrator who is a Participant will not vote or act on any
matter relating solely to himself or herself. When making a determination or
calculation, the Plan Administrator shall be entitled to rely on information
furnished by a Participant, a beneficiary, the Company or the Trustee:

7.2 Powers, Duties, Procedures, Etc.

The Plan Administrator shall have such powers and duties, may adopt such rules
and tables, may act in accordance with such procedures, may appoint such
officers or agents, may delegate such powers and duties, may receive such
reimbursements and compensation, and shall follow such claims and appeal
procedures with respect to the Plan as it may establish.

 

9



--------------------------------------------------------------------------------

7.3 Information

To enable the Plan Administrator to perform its functions, the Company shall
supply full and timely information to the Plan Administrator on all matters
relating to the compensation of Participants, their service, retirement, death,
termination of service, and such other pertinent facts as the Plan Administrator
may require.

7.4 Indemnification of Plan Administrator

The Company agrees to indemnify and to defend to the fullest extent permitted by
law any officer(s) or employee(s) who serve as Plan Administrator (including any
such individual who formerly served as Plan Administrator) against all
liabilities, damages, costs and expenses (including attorneys’ fees and amounts
paid in settlement of any claims approved by the Company) occasioned by any act
or omission to act in connection with the Plan, if such act or omission is in
good faith.

ARTICLE 8 — AMENDMENT AND TERMINATION

8.1 Amendments

The Compensation Committee of the Board of Directors shall have the right to
amend the Plan from time to time, subject to Section 8.3, by an instrument in
writing that has been executed on the Company’s behalf by its duly authorized
officer. Notwithstanding the foregoing, the Plan Administrator shall have the
authority to amend the plan to comply with changes in law or regulation, or to
amend the plan in any non-material manner.

8.2 Termination of Plan

This Plan is strictly a voluntary undertaking on the part of the Company and
shall not be deemed to constitute a contract between the Company and any
Eligible Employee (or any other person) or a consideration for, or an inducement
or condition of services for, the performance of the services by an Eligible
Employee (or other person). The Company reserves the right to terminate the Plan
at any time in accordance with Section 1.409A-3(j)(4)(ix) of the Treasury
Regulations and subject to Section 8.3, by an instrument in writing that has
been executed on the Company’s behalf by its duly authorized officer. Upon
termination, the Company may (a) elect to continue to maintain the Trust to pay
benefits hereunder as they come due as if the Plan had not terminated or
(b) direct the Trustee to pay promptly to Participants (or their beneficiaries)
the balance of their Accounts.

8.3 Existing Rights

No amendment or termination of the Plan shall adversely affect the rights of any
Participant (or their beneficiaries) with respect to amounts that have been
credited to his or her Account prior to the date of such amendment or
termination.

 

10



--------------------------------------------------------------------------------

ARTICLE 9 — MISCELLANEOUS

9.1 No Funding

The Plan constitutes a mere promise to make payments in accordance with the
terms of the Plan and participants and beneficiaries shall have the status of
general unsecured creditors of the Company. Nothing in the Plan will be
construed to give any Employee or any other person rights to any specific assets
of the Company or of any other person. In all events, it is the intent of the
Company that may be treated as unfunded for tax purposes.

9.2 Non-assignability

None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor of any Participant or
beneficiary and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor of such Participant or
beneficiary, nor shall any Participant or beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds that he or she may expect to receive, contingently or
otherwise, under the Plan.

9.3 Limitation of Participants’ Rights

Nothing contained in the Plan shall constitute or be evidence, of any agreement
or understanding, expressed or implied, that the Company will retain an Employee
for any period of time, or at any particular rate of compensation.

9.4 Participants Bound

Any action with respect to the Plan taken by the Plan Administrator or the
Company or the Trustee or any action authorized by or taken at the direction of
the Plan Administrator, the Company or the Trustee shall be conclusive upon all
Participants and beneficiaries entitled to benefits under the Plan.

9.5 Receipt and Release

Any payment to any Participant or beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Company, the Plan Administrator and the Trustee under the Plan, and
the Plan Administrator may require such Participant or beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect. If any Participant or beneficiary is determined by the Plan
Administrator to be incompetent by reason of physical or mental disability
(including minority) to give a valid receipt and release, the Plan Administrator
may cause the payment or payments becoming due to such person to be made to
another person for his or her benefit without responsibility on the part of the
Plan Administrator, the Company or the Trustee to follow the application of such
funds.

9.6 Legal Fees to Enforce Rights After Change in Control

The Company is aware that upon the occurrence of a Change of Control, the Board
or a shareholder of the Company, or of any successor corporation might then
cause or attempt to

 

11



--------------------------------------------------------------------------------

cause the Company or such successor to refuse to comply with its obligations
under the Plan and might cause or attempt to cause the Company to institute, or
may institute, litigation seeking to deny Participants the benefits intended
under the Plan. In these circumstances, the purpose of the Plan could be
frustrated. Accordingly, if following a Change of Control, it should appear to
any Participant that the Company or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder,
or if the Company or other person takes any action to declare the Plan void or
unenforceable or institutes any litigation or other legal action designed to
deny, diminish or to recover from any Participant the benefits intended to be
provided herein, then the Company irrevocably authorizes each such Participant
to retain counsel of his or her choice at the expense of the Company to
represent such Participant in connection with the initiation or defense of any
litigation or other legal action, whether by or against the Company, or any
director, officer, shareholder or other person affiliated with the Company or
any successor thereto in any jurisdiction.

9.7 Governing Law

The Plan shall be construed, administered, and governed in all respects under
and by the laws of the state in which the Company maintains its primary place of
business. If any provision shall be held by a court of competent jurisdiction to
be invalid or unenforceable, the remaining provisions hereof shall continue to
be fully effective.

9.8 Headings and Subheadings

Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.

9.9 Severability

The invalidity and unenforceability of any particular provision of this Plan
shall not affect any other provision hereof, and the Plan shall be construed in
all respects as if such invalid or unenforceable provisions were omitted
herefrom.

ARTICLE 10 — CLAIMS PROCEDURE

10.1 Presentation of Claim

Any Participant or beneficiary of a deceased Participant (referred to herein as
a “Claimant”) may deliver to the Plan Administrator a written claim for a
determination with respect to the amounts distributable to such Claimant from
the Plan. If such a claim relates to the contents of a notice received by the
Claimant, the claim must be made within 60 days after such notice was received
by the Claimant. All other claims must be made within 180 days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the Claimant.

10.2 Notification of Decision

The Plan Administrator shall consider a Claimant’s claim within a reasonable
time, and shall notify the Claimant in writing within 90 days (or within 180
days if additional information

 

12



--------------------------------------------------------------------------------

requested by the Plan Administrator necessitates an extension of the 90 day
period): (a) that the Claimant’s requested determination has been made, and that
the claim has been allowed in full; or (b) that the Plan Administrator has
reached a conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant: (i) the specific reason(s) for the denial of the
claim, or any part of it; (ii) specific reference(s) to pertinent provisions of
the Plan upon which such denial was based; (iii) a description of any additional
material or information necessary for the Claimant to perfect the claim, and an
explanation of why such material or information is necessary; and (iv) an
explanation of the claim review procedure set forth in Section 10.3 below.

10.3 Review of a Denied Claim

Within 60 days after receiving a notice from the Plan Administrator that a claim
has been denied, in whole or in part, a Claimant (or the Claimant’s duly
authorized representative) may file with the Plan Administrator a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began. In connection with such request for
review, the Claimant (or the Claimant’s duly authorized representative): (a) may
review pertinent documents; (b) may submit written comments or other documents;
and/or (c) may request a hearing, which the Plan Administrator, in its sole
discretion, may grant.

10.4 Decision on Review

The Plan Administrator shall render its decision on review promptly, and not
later than 60 days after the filing of a written request for review of the
denial, unless a hearing is held or other special circumstances require
additional time, in which case the Plan Administrator’s decision must be
rendered within 120 days after such date. Such decision must be written in a
manner calculated to be understood by the Claimant, and it must contain:
(a) specific reasons for the decision; (b) specific reference(s) to the
pertinent Plan provisions upon which the decision was based; and (c) such other
matters as the Plan Administrator deems relevant.

10.5 Commencement of Legal Action

A Claimant’s compliance with the foregoing provisions of this Article 10 is a
mandatory prerequisite to a Claimant’s right to commence any legal action with
respect to any claim for benefits under this Plan.

DATED: September 24, 2007

 

GLOBAL SANTAFE CORPORATION

By:

 

/s/ Alexander A. Krezel

  Alexander A. Krezel   Vice President

 

13



--------------------------------------------------------------------------------

APPENDIX A

The Grandfathered Plan contains the provisions governing the deferrals of
accounts earned and vested by Participants on or before December 31, 2004. This
Appendix A preserves the material terms of the Grandfathered Plan as in effect
on December 31, 2004, and is intended to satisfy the requirements of
Section 409A as to grandfathered amounts. The provisions of this Appendix A
shall apply to, and be effective only with respect to, the deferral of earned
and vested amounts under the Grandfathered Plan before January 1, 2005, plus any
income, gains and losses (realized and unrealized) on such deferrals credited at
any time. The Plan provides for separate accounting of such amounts deferred,
earned, and vested before January 1, 2005, and the applicable income, gains and
losses.

No amendment to the Plan shall be deemed to amend this Appendix A and the
relevant provisions of the Plan in effect prior to such amendment unless
otherwise specifically set forth therein. Pursuant to Section 1.409A-6(a)(4) of
the Proposed Treasury Regulations, a modification is material “if a benefit or
right existing as of October 3, 2004 is materially enhanced or a new material
benefit or right is added....”.

The provisions of the Plan applicable to the Grandfathered Plan Accounts shall
be administered in a manner consistent with the Grandfathered Plan and Appendix
A. Wherever the Plan has added, changed, or otherwise altered any terms of the
Grandfathered Plan that were in effect on December 31, 2004, in a manner that
would constitute a material modification, as described above, such changes will
be disregarded in the administration of the Grandfathered Plan Accounts herein.

APPLICABLE GRANDFATHERED PLAN TERMS

With respect to amounts deferred prior to January 1, 2005, and the income, gains
and losses on such amounts credited at any time, the following definitions and
Articles in this Appendix A shall be substituted for the corresponding
definitions and Articles of the Plan:

Change of Control means a change in control of a nature that would be required
to be reported in response to item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Exchange Act as such Schedule, Regulation and Act were in
effect on the date of adoption of this Plan by the Board, assuming that such
Schedule, Regulation and Act applied to the Company, provided that such a change
in control shall be deemed to have occurred at such time as:

 

  1) any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) (other than an Excluded Person (as defined below)) becomes,
directly or indirectly, the “beneficial owner” (as defined, in Rule 13d-3 under
the Exchange Act) of securities representing 20% or more of the combined voting
power for election of members of the Board of the then outstanding voting
securities of the Company or any successor of the Company, excluding any person
whose beneficial ownership of securities of the Company or any successor is
obtained in a merger or consolidation not included in paragraph (iii) below;

 

14



--------------------------------------------------------------------------------

  2) during any period of two (2) consecutive years or less, individuals, who at
the beginning of such period constituted the Board of the Company cease, for any
reason, to constitute at least a majority of the Board, unless the appointment,
election or nomination for election of each new member of the Board (other than
a director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) was approved
by a vote of at least two-thirds of the members of the Board then still in
office who were members of the Board at the beginning of the period or whose
appointment, election or nomination was so approved since the beginning of such
period;

 

  3) there is consummated any merger, consolidation or similar transaction to
which the Company or any Subsidiary is a party as a result of which the persons
who were equityholders of the Company immediately prior to the effective date of
the merger or consolidation shall have beneficial ownership of less than 50% of
the combined voting power for election of members of the Board (or equivalent)
of the surviving entity or its parent following the effective date of such
merger or consolidation;

 

  4) any sale or other disposition (or similar transaction) (in a single
transaction or series of related transactions) of (x) 50% or more of the assets
or earnings power of the Company or (y) business operations which generated a
majority of the consolidated revenues (determined on the basis of the Company’s
four most recently completed fiscal quarters for which reports have been
completed) of the Company and its subsidiaries immediately prior thereto, other
than a sale, other disposition or similar transaction to an Excluded Person or
to an entity of which equityholders of the Company beneficially own at least 50%
of the combined voting power;

 

  5) any liquidation of the Company.

Termination of Employment. The definition of “Termination of Employment” shall
be disregarded with respect to the Grandfathered Plan.

ARTICLE 4 — ELECTIVE DEFERRALS

The definition of “Termination of Employment” shall be disregarded. Effective
from and after January 1, 2005, no deferrals of Compensation shall be credited
with respect to the Grandfathered Plan.

ARTICLE — PAYMENTS

 

  6.1 Election as to Time and Form of Payment

A Participant shall elect (on the Election Form used to elect to defer
Compensation under Section 4.1) the date upon which the Effective Deferrals will
commence to be paid to the Participant. The Participant shall also elect thereon
for payments to he paid in either:

 

  (a) a single lump-sum payment; or

 

15



--------------------------------------------------------------------------------

  (b) annual installments over a period elected by the Participant, not to
exceed ten (10) years, with the amount of each installment to equal the balance
of his or her Account immediately prior to the installment divided by the number
of installments remaining to be paid; or

 

  (c) an amount(s) specified by the Participant to be paid on specified date(s),
with the remainder paid either in a lump sum or annual installments as set forth
above.

This election will be subject to the Deduction Limitation set forth in
Section 2.8 of the Plan and shall be effective for all assets held on behalf of
the Participant, unless changed by the Participant at least 13 months prior to
the commencement of any payments set forth above. Except as provided in
Sections 6.2, 6.3, 6.4, 6.5 or 6.6, payment of a Participant’s Account shall be
made in accordance with -the Participant’s elections under this Section 6.1.

 

  6.3 Termination of Employment Prior to Retirement

In the event that a Participant has a Termination of Employment (other than due
to death or a Change of Control) prior to the Participant’s attainment of age
55, the Participant shall receive his or her entire Account balance in a single
lump sum payment. This lump sum payment shall be the Participant’s entire
Account balance on the date of such payment is made from the Trust and shall be
payable at the sole discretion of the Plan Administrator on such date as the
Plan Administrator shall determine, which date shall be no later than 60 days
following the end of the Plan Year of such Participant’s Termination of
Employment.

 

  6.5 Unforeseen Emergency

If a Participant (which shall include for purposes of this Section 6.5, a
beneficiary) suffers an unforeseen emergency, as defined herein, the Plan
Administrator, in its sole discretion, may pay to the Participant only that
portion, if any, of his or her Account that the Plan Administrator determines is
necessary to satisfy the emergency need, including any amounts necessary to pay
any federal, state or local income taxes reasonably anticipated to result from
the distribution. A Participant requesting an emergency payment shall apply for
the payment in writing on a form approved by the Plan Administrator. For
purposes of this paragraph, “unforeseen emergency” means an immediate and heavy
financial need resulting from an event beyond the control of the Participant or
beneficiary which would result in a severe financial hardship if such withdrawal
were not permitted. In the event the Plan Administrator, in its sole and
absolute discretion, determines the existence of an unforeseen emergency as
herein defined, the Plan Administrator may to the extent necessary to satisfy
the unforeseen emergency, suspend any deferrals required to be made by a
Participant and/or provide for a partial or full distribution of such
Participant’s Account. Any such amount shall not be subject to the Deduction
Limitation.

 

  6.6 Withdrawal Election

A Participant (or in the event of a Participant’s death, his or her beneficiary)
may elect, at any time to withdraw all of his or her Account balance, as of the
day of such election, less a withdrawal penalty equal to 10% of such amount (the
net amount shall be referred to as the

 

16



--------------------------------------------------------------------------------

“Withdrawal Amount”). This election may be made at any time; and whether or not
the Participant (or Beneficiary) is in the process of being paid pursuant to an
installment payment schedule. No partial withdrawals of the Withdrawal Amount
shall be allowed. The Participant (or his or her Beneficiary) shall be paid the
Withdrawal Amount within 60 days of his or her election. Once the Withdrawal
Amount is paid, the Participant or Beneficiary’s participation in the Plan shall
terminate and the Participant or Beneficiary shall not be eligible to
participate in the Plan in the future. The payment of this Withdrawal Amount
shall not be subject to the Deduction Limitation

ARTICLE 8 — AMENDMENT AND TERMINATION

8.2 Section 8.2 of the Plan shall apply without the clause “in accordance with
Section 1.409A-3(j)(4)(ix) of the Treasury Regulations and.”

ARTICLE 10 — CLAIMS PROCEDURE

 

  10.1 Section 10.1 shall be disregarded with respect to the Grandfathered Plan.

 

17